DETAILED ACTION
This Action is a response to the filing received 22 November 2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2021 is being considered by the examiner.

Allowable Subject Matter
But for the outstanding matters set forth below (i.e., the double patenting rejections and the rejections under 35 U.S.C. § 112(b)), the subject matter presented in the currently pending claims is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “… testing the first API [in a first environment] using the one or more tests to generate a first test result; performing a change data capture (CDC) operation on the first test result to output a first set of CDC data; augmenting the one or more tests with the CDC data to generate an updated test; testing, using the updated test, a second API of the one or more APIs to generate a second test result, the second API operating in a second computing environment; performing a CDC operation on the second test result to output a second set of CDC data; and outputting a confidence score based on a comparison between the first set of CDC data and the second set of CDC data, the confidence score indicating a correlation between the first computing environment and the second computing environment,” when taken in context with other features of the independent claim as a whole.
In particular, Examiner has conducted an updated search of the prior art, and identified the following references pertinent to the claimed subject matter. however, for the reasons set forth below, these references fail to teach or suggest one or more limitations set forth above.
Deshpande et al., U.S. 10,824,549 B1, teaches systems and methods for API regression testing, wherein a predefined strata of end-to-end trace usage data is selected to generate multiple test cases comprising message patterns based on the usage data, comparing a result of executing an updated version of the API against an expected result, and generates one or more test results, but does not more particularly teach testing a first API in a first computing environment using one or more first tests, performing a change data capture (CDC) operation on the results of the first test to generate first CDC data, using the first CDC data to augment the one or more first tests to generate one or more updated tests, testing a second API in a second environment using the updated tests to generate a second result, performing a CDC operation on the second result to generate second CDC data, and outputting a confidence score based on a comparison of the first and second CDC data, the confidence score indicating a correlation between the first and second environments;
Gupta, Shubham, U.S. 11,151,025 B1, teaches systems and methods for generating software test plans based at least in part on monitored traffic of a production application, the production application being migrated from a legacy monolithic architecture to a microservices architecture, utilizing the "strangler design pattern," wherein testing scenarios are generated for identification of regression defects, but does not more particularly teach testing a first API in a first computing environment using one or more first tests, performing a change data capture (CDC) operation on the results of the first test to generate first CDC data, using the first CDC data to augment the one or more first tests to generate one or more updated tests, testing a second API in a second environment using the updated tests to generate a second result, performing a CDC operation on the second result to generate second CDC data, and outputting a confidence score based on a comparison of the first and second CDC data, the confidence score indicating a correlation between the first and second environments;
Jacob Sushil et al., U.S. 2021/0342321 A1, teaches systems and methods for persistently tracking data chances on a plurality of data elements of a processing system, wherein system calls modifying data using APIs are intercepted and lineage of data elements is generated and maintained, but does not more particularly teach testing a first API in a first computing environment using one or more first tests, performing a change data capture (CDC) operation on the results of the first test to generate first CDC data, using the first CDC data to augment the one or more first tests to generate one or more updated tests, testing a second API in a second environment using the updated tests to generate a second result, performing a CDC operation on the second result to generate second CDC data, and outputting a confidence score based on a comparison of the first and second CDC data, the confidence score indicating a correlation between the first and second environments; and
Ubelhor, Thomas W., U.S. 2010/0030649 A1, teaches systems and methods for batch execution of variable input data and delivering event-based product data to consumers, including the use of a change data capture service to recognize changes to database records, and utilized the CDC data along with other information to produce a stream of logging records, but does not more particularly teach testing a first API in a first computing environment using one or more first tests, performing a change data capture (CDC) operation on the results of the first test to generate first CDC data, using the first CDC data to augment the one or more first tests to generate one or more updated tests, testing a second API in a second environment using the updated tests to generate a second result, performing a CDC operation on the second result to generate second CDC data, and outputting a confidence score based on a comparison of the first and second CDC data, the confidence score indicating a correlation between the first and second environments.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, the subject matter contained in pending claim 1 is allowable over the prior art. Claims 9 and 17 contains similar limitations to those of claim 1, and subject matter contained in these pending claims is allowable over the prior art for the same reasons. Claims 2-8 depend from claim 1; claims 10-16 depend from claim 9; and claims 18-20 depend from claim 17, and the subject matter of these pending claims is therefore also allowable over the prior art at least based on their dependence from allowable independent claims 1, 9 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,182,375. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the currently pending claims, with some minor changes in language, is found in the claims of the reference patent.
For example, currently pending claim 1 recites “generating one or more first tests to test a first application programming interface (API) of one or more APIs in a first computing environment,” whereas reference claim 1 recites “receiving data for one or more application programming interfaces (APIs); generating one or more tests to test a first API of the one or more APIs in a first computing environment.” Other than omitting the data gathering limitation, the subject matter of this portion of currently pending claim 1 is taught in reference claim 1.
The first and second testing limitations, the first and second performing limitations, the augmenting limitation, and the outputting limitation of currently pending claim 1 are recited in essentially duplicative language as that of reference claim 1, with the exception that currently pending claim 1 maintains the “computing environment” language in the outputting limitation, whereas reference claim 1 merely refers to the first and second “environments.”
Currently pending dependent claims 2-8 are recited in essentially duplicative language as that of reference claims 2-8, with the exception that the currently pending claims maintain the “computing environment” language throughout, whereas the reference claims merely refer to each “environment.”
Currently pending claims 9-16 correspond to currently pending claims 1-8, with the exception of reciting a system comprising one or more processors and one or more memories storing instructions executable by the processors, to perform the method steps of claims 1-8. Currently pending claims 9-16 also correspond to reference claims 9-16, with minor drafting differences consistent with the differences between currently pending and reference claims 1-8.
Currently pending claims 17-20 essentially correspond to currently pending claims 1-4, with the exception of reciting a non-transitory computer-readable medium including instructions executable by one or more processors to perform the method steps of claims 1-4. Examiner notes that currently pending claim 17 additionally recites a portion of the subject matter found in currently pending claims 4 and 12. Currently pending claims 17-20 also correspond to reference claims 17-20, with minor drafting differences consistent with the differences between currently pending and reference claims 1-8, and the further exception of the inclusion of some of the subject matter of reference dependent claim 20 in independent claim 17.
Tables have been provided below for ease of reference:

Current Application
U.S. 11,182,275
1. A computer-implemented method for testing software within different environments, the method comprising:
1. A computer-implemented method for testing software within different environments, the method comprising:

receiving data for one or more application programming interfaces (APIs);
generating one or more tests to test a first application program interface (API) of one or more APIs in a first computing environment;
generating one or more tests to test a first API of the one or more APIs in a first computing environment;
testing the first API using the one or more tests to generate a first test result;
testing the first API using the one or more tests to generate a first test result;

storing the first test result in a database;
performing a change data capture (CDC) operation on the first test result to output a first set of CDC data;
performing a change data capture (CDC) operation on the first test result to output a first set of CDC data;
augmenting the one or more tests with the CDC data to generate an updated test;
augmenting the one or more tests with the CDC data to generate an updated test;
testing, using the updated test, a second API of the one or more APIs to generate a second test result, the second API operating in a second computing environment;
testing, using the updated test, a second API of the one or more APIs to generate a second test result, the second API operating in a second computing environment, and being equivalent to the first API;

storing the second test result in a second database;
performing a CDC operation on the second test result to output a second set of CDC data; and
performing a CDC operation on the second test result stored in the second database to output a second set of CDC data;

comparing the first set of CDC data with the second set of CDC data; and
outputting a confidence score based on a comparison between the first set of CDC data and the second set of CDC data, the confidence score indicating a correlation between the first computing environment and the second computing environment.
outputting a confidence score based on the comparison between the first set of CDC data and the second set of CDC data, the confidence score indicating a correlation between the first environment and the second environment.


2. The computer-implemented method of claim 1, wherein the first computing environment is a SQL computing system environment, and wherein the second computing environment is a Java computing system environment.
2. The computer-implemented method of claim 1, wherein the first environment is a SQL computing system environment, and wherein the second environment is a Java computing system environment.


3. The computer-implemented method of claim 1, the comparing further comprising:
3. The computer-implemented method of claim 1, the comparing further comprising:
comparing inputs and outputs from the first computing environment and the second computing environment, the inputs and outputs including at least one of timestamps, version numbers, or status indicators of database rows; and
comparing inputs and outputs from the first environment and the second environment, the inputs and outputs including at least one of timestamps, version numbers, or status indicators of database rows; and
comparing a number and types of events created in each of the first database and the second database.
comparing a number and types of events created in each of the first database and the second database.




4. The computer-implemented method of claim 1, further comprising:
4. The computer-implemented method of claim 1, further comprising:
determining that the second computing environment is not fit to host the one or more APIs in response to the confidence score being below a predetermined threshold; and
determining that the second environment is not fit to host the one or more APIs in response to the confidence score being below a predetermined threshold; and
modifying one or more settings of the second computing environment.
modifying the second environment settings.


5. The computer-implemented method of claim 1, wherein the received data is strangler data representing regression testing on the first computing environment.
5. The computer-implemented method of claim 1, wherein the received data is strangler data representing regression testing on the first environment.


6. The computer-implemented method of claim 1, further comprising: merging strangler regression data with the first set of CDC data to produce merged data; and feeding the merged data into the second computing environment.
6. The computer-implemented method of claim 1, further comprising: merging strangler regression data with the first set of CDC data to produce merged data; and feeding the merged data into the second environment.


7. The computer-implemented method of claim 1, further comprising: displaying, on a user interface, the confidence score, and, in response to the confidence score being below a predetermined threshold, further displaying a number and type of events created in each of the first database and the second database.
7. The computer-implemented method of claim 1, further comprising: displaying, on a user interface, the confidence score, and, in response to the confidence score being below a predetermined threshold, further displaying a number and type of events created in each of the first database and the second database.


8. The computer-implemented method of claim 7, further comprising: providing, on the user interface, a set of instructions to set up the second computing environment in conformance with the first computing environment such that the confidence score is above the predetermined threshold.
8. The computer-implemented method of claim 7, further comprising: providing, on the user interface, a set of instructions to set up the second environment in conformance with the first environment such that the confidence score is above the predetermined threshold.


9. A system comprising: one or more processors; and one or more memories having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to:
9. A system comprising: one or more processors; and one or more memories having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to:

receive data for one or more application programming interfaces (APIs);
generate one or more tests to test a first application program interface (API) of one or more APIs in a first computing environment;
generate one or more tests to test a first API of the one or more APIs in a first computing environment;
test the first API using the one or more tests to generate a first test result;
test the first API using the one or more tests to generate a first test result;

store the first test result in a database;
perform a change data capture (CDC) operation on the first test result to output a first set of CDC data;
perform a change data capture (CDC) operation on the first test result to output a first set of CDC data;
generate an updated test based on the CDC data;
augment the one or more tests with the CDC data to generate an updated test;
test, using the updated test, a second API of the one or more APIs to generate a second test result, the second API operating in a second computing environment;
test, using the updated test, a second API of the one or more APIs to generate a second test result, the second API operating in a second computing environment, and being equivalent to the first API;

store the second test result in a second database;
perform a CDC operation on the second test result to output a second set of CDC data; and
perform a CDC operation on the second test result stored in the second database to output a second set of CDC data;

compare the first set of CDC data with the second set of CDC data; and
output a confidence score based on a comparison between the first set of CDC data and the second set of CDC data, the confidence score indicating a correlation between the first computing environment and the second computing environment.
output a confidence score based on the comparison between the first set of CDC data and the second set of CDC data, the confidence score indicating a correlation between the first environment and the second environment.


CLAIMS 10-16 correspond to CLAIMS 2-8
CLAIMS 10-16 correspond to CLAIMS 2-8


17. A non-transitory computer-readable medium including instructions that, when executed by one or more processors, cause the one or more processors to perform operations for testing software within different environments, the operations comprising:
17. A non-transitory computer-readable medium including instructions that, when executed by one or more processors, cause the one or more processors to perform a method for testing software within different environments, the method comprising:

receiving data for one or more application programming interfaces (APIs);
generating one or more tests to test a first application program interface (API) of one or more APIs in a first computing environment;
generating one or more tests to test a first API of the one or more APIs in a first computing environment;
testing the first API using the one or more tests to generate a first test result;
testing the first API using the one or more tests to generate a first test result;

storing the first test result in a database;
performing a change data capture (CDC) operation on the first test result to output a first set of CDC data;
performing a change data capture (CDC) operation on the first test result to output a first set of CDC data;
augmenting the one or more tests with the CDC data to generate an updated test;
augmenting the one or more tests with the CDC data to generate an updated test;
testing, using the updated test, a second API of the one or more APIs to generate a second test result, the second API operating in a second computing environment;
testing, using the updated test, a second API of the one or more APIs to generate a second test result, the second API operating in a second computing environment, and being equivalent to the first API;

storing the second test result in a second database;
performing a CDC operation on the second test result to output a second set of CDC data; and
performing a CDC operation on the second test result stored in the second database to output a second set of CDC data;

comparing the first set of CDC data with the second set of CDC data; and
outputting a confidence score based on a comparison between the first set of CDC data and the second set of CDC data, the confidence score indicating a correlation between the first computing environment and the second computing environment; and
outputting a confidence score based on the comparison between the first set of CDC data and the second set of CDC data, the confidence score indicating a correlation between the first environment and the second environment.
classifying the second computing environment as not fit to host the one or more APIs, in response to the confidence score being below a predetermined threshold.
20. The non-transitory computer-readable medium of claim 17, further comprising: determining that the second environment is not fit to host the one or more APIs in response to the confidence score being below a predetermined threshold …


CLAIMS 18-19 correspond to CLAIMS 2-3
CLAIMS 18-20 correspond to CLAIMS 2-4


20. The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: modifying one or more settings of the second computing environment.
20. The non-transitory computer-readable medium of claim 17, further comprising: … modifying the second environment settings.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 7-8, 11, 15-16 and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the terms "the first database" and “the second database” at lines 5-6.  There is insufficient antecedent basis for these claim limitations. Claim 3 depends from claim 1, which does not recite any database. Claims 11 and 19 contain like claim language lacking antecedent basis for the same reasons.
Claim 7 recites the terms "the first database" and “the second database” at line 4.  There is insufficient antecedent basis for these claim limitations. Claim 7 depends from claim 1, which does not recite any database. Claim 8 depends from claim 7, but does not cure the deficiencies identified in claim 7. Claims 15-16 contain like claim language lacking antecedent basis for the same reasons.

Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191